      1:19-cv-00444-TLW         Date Filed 02/14/19      Entry Number 1       Page 1 of 38




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                  AIKEN DIVISION

The United States of America,                   )
                                                )
                              Plaintiff,        )
                                                )               1:19-444-TLW
                                                     CA No.: _____________________
                      vs.                       )
                                                )
CB&I AREVA MOX Services, LLC, and               )
Wise Services, Inc.,                            )    JURY TRIAL REQUESTED
                                                )
                              Defendants.       )
                                                )


                              UNITED STATES’ COMPLAINT

       The United States of America, for its complaint and by its attorneys, alleges as follows:

       I.      INTRODUCTION

       1.      The United States brings this action to recover losses from false or fraudulent

claims submitted by defendants CB&I AREVA MOX Services, LLC (MOX) and Wise Services,

Inc. (Wise) and for treble damages and penalties pursuant to the False Claims Act, 31 U.S.C. §§

3729-3733, for civil penalties under the Anti-Kickback Act, 41 U.S.C. §§ 8710-8707, and for

relief under the common law theories of unjust enrichment, breach of contract, and payment by

mistake.

       2.      Defendants MOX and Wise made and used numerous false records and

statements material to the United States National Nuclear Security Administration (NNSA), and

knowingly, falsely, and fraudulently billed, or caused to be billed, the NNSA for millions of

dollars in unallowable costs and fees included in Defendants’ false and fraudulent claims.

Specifically, Defendants MOX and Wise knowingly submitted, or caused to be submitted, to the
      1:19-cv-00444-TLW          Date Filed 02/14/19      Entry Number 1        Page 2 of 38




NNSA hundreds of false and fraudulent claims, supported by forged and fraudulent invoices, for

construction related materials that did not exist.

       3.      Additionally, Defendants’ false and fraudulent claims to NNSA included

improper kickbacks that Wise paid to MOX in order to obtain and reward favorable treatment

from MOX, in violation of the Anti-Kickback Act, 41 U.S.C. §§ 8701-8707.

       II.     JURISDICTION AND VENUE

       4.      This action arises under the False Claims Act, 31 U.S.C. §§ 3729 -3733, the Anti-

Kickback Act, 41 U.S.C. §§ 8701-8707, and common law. This Court has subject matter

jurisdiction pursuant to 31 U.S.C. §§ 3732(a) and 28 U.S.C. §§ 1331, 1345 and 1355.

       5.      This Court has personal jurisdiction over the Defendants because the Defendants

conducted business in the District of South Carolina, because MOX had its principal place of

business in the District of South Carolina, because MOX and Wise made and used false

statements from within, and to a federal agency located in, the District of South Carolina, and

because many of the prohibited acts committed by the Defendants occurred within the District of

South Carolina.

       6.      Venue is proper in this district under 28 U.S.C. § 1391(c) and 31 U.S.C. § 3732(a)

because MOX and Wise did business in this district, and at least one of the acts proscribed by 31

U.S.C. § 3729 occurred in this district.

        III.      STATUTE OF LIMITATIONS

       7.      MOX and Wise executed tolling agreements with the United States that tolled the

running of the statute of limitations from June 1, 2016 until January 15, 2019. As a result of the

Defendants’ failure to disclose the fraudulent activity alleged herein, the United States officials

                                                     2
      1:19-cv-00444-TLW           Date Filed 02/14/19      Entry Number 1      Page 3 of 38




charged with the responsibility to act in the circumstances did not know nor should have known

the facts material to any right of action any earlier than January 2015, and the United States

believes it is probable that the date is later.

       IV.      THE PARTIES

        8.      Plaintiff in this action is the United States of America.

        9.      The United States brings this action on behalf of the NNSA and the United States

Department of Energy (DOE). The NNSA is a semi-autonomous agency within DOE

responsible for the management and security of the nation’s nuclear weapons, nuclear

nonproliferation, and naval reactor programs. NNSA manages a program for the long-term

disposition of weapons-grade plutonium by converting the materials to nuclear fuel for use in

commercial reactors. As part of this program, NNSA administered the design, construction, and

operation of the Mixed Oxide Fuel Fabrication Facility (MOX Project) at the Savannah River

Site in Aiken, South Carolina.

        10.     Defendant MOX is a South Carolina limited liability company with a principal

place of business in Aiken, South Carolina. MOX is a private company that was established

specifically to build the MOX Project. MOX performs this work pursuant to a contract with

NNSA. MOX does not spend any of its own money in executing its contractual obligations for

the MOX Project. MOX submits claims to NNSA for all of its costs on the MOX Project,

including any costs related to subcontracts that MOX enters with vendors like defendant Wise.

        11.     Defendant Wise is an Ohio corporation with a principal place of business in

Dayton, Ohio. Wise is a small business contractor formed in 1993 to work on construction labor




                                                  3
      1:19-cv-00444-TLW         Date Filed 02/14/19       Entry Number 1        Page 4 of 38




projects at a DOE facility in Ohio. In 2008, MOX hired Wise as a subcontractor to perform

work at DOE’s Savannah River Site facility in Aiken, South Carolina.

       12.     Phillip Thompson was Wise’s Senior Site Representative for the MOX Project.

During all times relevant to this Complaint, Thompson acted with actual and apparent authority

to act on behalf of Wise and represented Wise with respect to all activities at the MOX Project

and under subcontracts between Wise and MOX. At all relevant times, Thompson had both

apparent and actual authority to act on behalf of Wise in carrying out, and acquiring the

knowledge of, the activities set forth in this Complaint. In 2017, Thompson plead guilty to

charges of a criminal conspiracy to defraud the United States related to the same fraud scheme

alleged in this Complaint.

V.     RELEVANT STATUTORY, REGULATORY, AND CONTRACTUAL
       BACKGROUND


                                      The False Claims Act
       13.     The False Claims Act establishes liability for the following:

               a.      any person who knowingly presents, or causes to be presented, to an
                       officer or employee of the United States Government a false or fraudulent
                       claim for payment or approval,
                       31 U.S.C. § 3729(a)(1) (through May 19, 2009), or any person who
                       knowingly presents, or causes to be presented, a false or fraudulent claim
                       for payment or approval, 31 U.S.C. § 3729(a)(1)(A) (after May 19, 2009);
                       and
               b.      any person who knowingly makes, uses, or causes to be made or used, a
                       false record or statement material to a false or fraudulent claim, 31 U.S.C.
                       § 3729(a)(1)(B).

       14.     The term “knowingly” under the False Claims Act means that a person, with

respect to information, (i) has actual knowledge of the information, (ii) acts in deliberate



                                                  4
      1:19-cv-00444-TLW          Date Filed 02/14/19        Entry Number 1        Page 5 of 38




ignorance of the truth or falsity of the information, or (iii) acts in reckless disregard of the truth

or falsity of the information. 31 U.S.C. § 3729(b)(1). No proof of specific intent to defraud is

required to show that a person acted knowingly under the False Claims Act. 31 U.S.C. § 3729(b)

(through May 19, 2009); 31 U.S.C. § 3729(b)(1)(B) (after May 19, 2009).

        15.     The False Claims Act, 31 U.S.C. § 3729(a)(1), provides for recovery of three

times the damages sustained by the United States (“treble damages”) plus a civil penalty for each

violation of the Act.

                                      The Anti-Kickback Act

        16.     The Anti-Kickback Act was enacted by Congress and amended in 1986 to fight a

specific type of corruption that Congress believed had become “rampant” and “nationwide” by

1986: commercial bribery in which contractors or their employees provide things of value to

other contractors or their employees in return for favorable treatment on government contracts

and subcontracts. See H.R. Rep. No. 99-964, at 5 (1986), reprinted in 1986 U.S.C.C.A.N. 5960,

5963. Kickbacks, Congress found, not only undermined the integrity of the federal procurement

process through the obvious and clear conflicts of interest that they created, but increased the

cost of goods and services to the taxpayer because the amount of such kickbacks was invariably

included in the amounts charged to the government. Id.

        17.     The Anti-Kickback Act, 41 U.S.C. §§ 8701-8707, provides that “[a] person may

not (1) provide, attempt to provide, or offer to provide a kickback; (2) solicit, accept, or attempt

to accept a kickback; or (3) include the amount of a kickback prohibited by paragraph (1) or (2)

in the contract price — (A) a subcontractor charges a prime contractor or a higher tier

subcontractor; or (B) a prime contractor charges the Federal Government.” 41 U.S.C. § 8702.

                                                   5
      1:19-cv-00444-TLW         Date Filed 02/14/19          Entry Number 1     Page 6 of 38




       18.     The Anti-Kickback Act defines a “kickback” as “any money, fee, commission,

credit, gift, gratuity, thing of value, or compensation of any kind that is provided to a prime

contractor, prime contractor employee, subcontractor, or subcontractor employee to improperly

obtain or reward favorable treatment in connection with a prime contract or a subcontract

relating to a prime contract.” 41 U.S.C. § 8701.

       19.     A person or entity that knowingly pays or receives a kickback, or includes the

amount of a kickback in subcontract or contract charges, is liable to the United States for twice

the amount of the kickback, plus additional penalties for each kickback. 41 U.S.C. § 8706.

                              The Federal Acquisition Regulation
       20.     The Federal Acquisition Regulation (FAR), 48 C.F.R. Part 1, requires, in relevant

part, that “Government business shall be conducted in a manner above reproach and, except as

authorized by statute or regulation, with complete impartiality and with preferential treatment for

none. Transactions relating to the expenditure of public funds require the highest degree of

public trust and an impeccable standard of conduct.” 48 C.F.R. §3.101-1.

       21.     FAR §9.505 contains requirements regarding organizational conflicts of interest,

which are defined generally as situations in which a contractor or subcontractor either: (1) has an

unfair competitive advantage in agency contracting or subcontracting; or (2) is placed in a

situation that might bias its work for the federal agency.

       22.     The FAR also incorporates the Anti-Kickback Act’s prohibitions on providing or

receiving anything of value in an effort to receive, obtain, or reward favorable treatment on a

government contract or subcontract. 48 C.F.R. §§ 3.502-1 – 3.502-3.




                                                   6
      1:19-cv-00444-TLW           Date Filed 02/14/19   Entry Number 1       Page 7 of 38




       23.      The FAR requires that government contracting officers, and prime contractors

like MOX, must “purchase supplies and services from responsible sources at fair and reasonable

prices.” 48 C.F.R. § 15-402(a).

       24.      Under the FAR, MOX was entitled to seek and receive payment only for those

costs that were allowable, allocable, and reasonable under applicable-cost-reimbursement

principles and compliant with contract requirements. 48 C.F.R. § 31.201-2.

       25.      A contractor such as MOX bears the burden of establishing that the costs for

which it claims payment from NNSA, including the costs of subcontractors such as Wise, are

allowable, allocable, and reasonable. 48 C.F.R. § 52.216-7; 48 C.F.R. § 31.201-2; 48 C.F.R. §

52.242-3.

       26.      A contractor such as MOX that requests reimbursement for unallowable or

unreasonable costs is subject not only to disallowance of the unallowable or unreasonable costs,

but to penalties. 48 C.F.R. § 52.216-7; 48 C.F.R. § 31.201-2; 48 C.F.R. § 52.242-3.

       27.      If a contractor such as MOX becomes aware that the Government has overpaid on

a contract or invoice payment, the contractor must remit the overpayment amount to the

Government. The contractor may be suspended and/or debarred for knowing failure by a

principal to timely disclose credible evidence of a significant overpayment. 48 C.F.R. §

3.1003(a)(3).

                                   Relevant Contract Provisions

The MOX Project Contract

       28.      The United States, acting through DOE, originally constructed the Savannah

River Site (SRS) to produce basic materials used for nuclear weapon fabrication. The primary

                                                7
      1:19-cv-00444-TLW         Date Filed 02/14/19       Entry Number 1        Page 8 of 38




nuclear materials produced at SRS were tritium and plutonium. During the 1950s and 1960s,

five reactors and several supporting facilities were built, and production of these materials began.

       29.     In 1991, production of nuclear materials for weapons at the SRS stopped and the

focus shifted to the safe disposal of surplus radioactive material, in particular, surplus plutonium.

In addition to the radioactive material already located at the SRS, there was a growing surplus of

plutonium from dismantled nuclear weapons outside of the United States.

       30.     On March 22, 1999, the NNSA entered into a contract with MOX to design, build

and operate the MOX Project (the MOX Project Contract or Contract). The MOX Project

Contract number is DE-AC02-99CH10888.

       31.     The MOX Project was designed to convert surplus nuclear weapons-grade

plutonium into safe, stable fuel for civilian nuclear power generation, known as MOX fuel.

       32.     In 2000, the United States and the Russian Federation committed to each dispose

of at least 34 metric tons of surplus plutonium, sufficient for approximately 8,500 nuclear

weapons per country. A protocol signed in 2010 updated the agreement to specify that the

plutonium be converted to MOX fuel.

       33.     The MOX Project Contract is a cost reimbursable contract, which means it

obligated the NNSA to pay MOX for all of MOX’s allowable costs.

       34.     MOX performed many of the MOX Project Contract obligations through

subcontractors. The subcontractors invoiced MOX for any services and materials. MOX then

charged these subcontractor costs to NNSA in the form of MOX’s invoices.

       35.     One such subcontractor was Wise. MOX entered into a series of time and

materials subcontracts with Wise between 2008 and 2016. These subcontracts called for Wise to

                                                  8
      1:19-cv-00444-TLW         Date Filed 02/14/19     Entry Number 1       Page 9 of 38




provide labor, material, equipment and supervision as required to perform unplanned

construction activities, including procuring materials from suppliers for use on the MOX Project.

       36.       The three relevant Wise subcontracts were: (1) 10888-B-2272 between April 1,

2008 and January 31, 2011 for approximately $25 million; (2) 10888-O-5370 between December

6, 2010 and March 31, 2014 for approximately $25 million; and (3) 10888-O-12061 between

November 20, 2013 and September 30, 2016 for approximately $25 million (collectively Wise

Subcontracts).

       37.       The MOX Project Contract requires MOX to provide oversight of its

subcontractors. MOX is required under Section J of the MOX Project Contract to administer the

award, implementation, and claims under all subcontracts. MOX was also contractually

obligated to ensure the development and implementation of management programs and

procedures for subcontract procurements. MOX submitted millions of dollars in claims to the

NNSA under the MOX Project Contract to establish and administer a compliant procurement

system to ensure proper prime contractor administration over subcontractor costs.

       38.       Pursuant to the MOX Project Contract, the Wise Subcontracts, and FAR §52.244-

2, MOX created a purchasing system and related procedures which were incorporated into

MOX’s contract obligations when administering subcontracts, such as the Wise Subcontracts.

       39.       As part of its MOX Project Contract obligations, MOX created procedures

outlining MOX’s responsibilities for the approval and payment of subcontractor invoices. These

procedures included: (1) the Procurement Practices Manual (Procurement Manual); (2) the

Subcontract Technical Representative Manual (STR Manual); (3) the PP10-16 Vendor Payment




                                                9
     1:19-cv-00444-TLW          Date Filed 02/14/19       Entry Number 1       Page 10 of 38




Authorization Procedure (PP10-16); and (4) the PP10-16A Subcontractor Application and

Certificate for Payment Form (PP10-16A).

       40.     The MOX Procurement Manual applied to all of MOX’s personnel with

procurement authority and described the general principles and detailed procedures for the

procurement of supplies, services, and construction by MOX’s procurement personnel.

       41.     The MOX Procurement Manual was adopted to provide effective control of

subcontracts through: (1) effective implementation of subcontract terms and conditions; (2)

effective subcontract oversight by MOX’s procurement personnel; (3) accurate and timely

reporting of subcontract performance; and (4) periodic audits to determine and ensure

subcontract compliance.

       42.     The MOX Procurement Manual instructed its personnel that they could not solicit

or accept, either directly or indirectly, a bribe, kickback, commission, or any other illegal or

improper payment or anything of value that might support an inference of wrongdoing regarding

any subcontract.

       43.     The MOX Procurement Manual required procurement personnel to conduct a

review and approve each subcontractor invoice including associated support documentation (e.g.,

time sheet, material receipts, 3rd party costs, or travel vouchers). The review was to be

documented on each Application and Certificate for Payment. The review was required to be

sufficient to show that the approved subcontractor cost was allowable and allocable to the MOX

Project Contract.

       44.     The MOX STR Manual provided the procedures by which MOX’s Subcontractor

Technical Representatives (STR) were to review and approve of subcontractor invoices. The

                                                 10
     1:19-cv-00444-TLW          Date Filed 02/14/19       Entry Number 1        Page 11 of 38




STR Manual set forth the process for submittal and authorization of subcontractor payment

requests so that these requests were properly reviewed, confirmed, authorized, and processed to

ensure that costs claimed by subcontractors were allowable under the MOX Project Contract.

       45.     The STR Manual made clear that MOX employees, “are expected to conduct all

affairs under the highest standards of business ethics so that no business action, if fully

investigated and publicized, could cause embarrassment to MOX, its clients, suppliers, the

government or any other business associates.”

       46.     The STR Manual established that the MOX Control Account Manager was

responsible for planning and managing resources for performing contract work, including

subcontractors. More specifically, the Control Account Manager was the primary MOX

employee responsible for the integration of subcontractor work scope, budget, actual cost, and

schedule, as well as the measurement of subcontractor performance.

       47.     The STR Manual established that the MOX STR was responsible for coordinating

the review and approval of all subcontractor invoices, confirming the necessity and receipt of all

deliverables, and providing key input to the MOX Subcontract Administrator, Control Account

Manager, project controls and accounting, and cost engineers. The assigned STR was

responsible for reviewing all subcontractor claims for payment to ensure that the materials and/or

services invoiced “have been received and accepted.”

       48.     The STR Manual established that the MOX Subcontract Administrator was

responsible for the award and administration of a subcontract. As part of his/her duties, the

Subcontract Administrator coordinated the receipt of subcontractor invoices, reviewed the




                                                 11
     1:19-cv-00444-TLW         Date Filed 02/14/19      Entry Number 1       Page 12 of 38




invoice for contractual compliance, forwarded the invoice to Accounts Payable for payment, and

served as the individual authorized to award and administer any subcontracts and modifications.

       49.     The MOX PP10-16 implemented procedures for the submittal and approval of

subcontractor payment requests. The PP10-16 applied to all requests for payment from MOX’s

subcontractors. The PP10-16 was critically important to MOX’s responsibility to ensure that

only allowable costs from subcontractors were approved by MOX and submitted to NNSA for

reimbursement.

       50.     The PP10-16 required subcontractors to confer with the applicable STR prior to

the submission of any claims to ensure that the work to be billed had been completed and

accepted by the STR. The subcontractor was then required to submit a request for payment

form to the Subcontract Administrator. The Subcontract Administrator was required to confirm

that the subcontractor request for payment was compliant with the subcontract terms and

conditions. The Subcontract Administrator was then required to forward the request for payment

for approval to the applicable STR.

       51.     The PP10-16 required that, upon receipt of the subcontractor request for payment

from the Subcontract Administrator, the applicable MOX STR review the subcontractor’s

request and confirm that the materials and/or services invoiced had actually been received at the

MOX Project and met the requirements of the subcontract. Pursuant to the requirements of the

PP10-16, if the STR did not confirm that materials claimed by a subcontractor actually existed

and had been delivered to the MOX Project, then the material costs claimed by the subcontractor

could not be approved and could not be submitted to NNSA under the MOX Project Contract.

The PP10-16 explicitly required that if a subcontractor’s invoice contained costs for materials

                                                12
     1:19-cv-00444-TLW         Date Filed 02/14/19      Entry Number 1        Page 13 of 38




that had not been received and accepted by MOX, then the subcontractor invoice could not be

paid until MOX had, in fact, received and accepted all of the materials.

       52.     The MOX PP10-16A was a Request for Payment form that required

subcontractors to certify that the costs claims were consistent with the terms and conditions of

the subcontract, including that the costs claimed for materials were allowable. The PP10-16A

form also required that the STR sign the document and certify that MOX had received all of the

materials.

       53.     Only after the receipt of a PP10-16A signed by the STR could the MOX

Subcontract Administrator authorize the request and send it to MOX’s accounting department for

submission to the NNSA.

       54.     In summary, pursuant to all of the contractually required MOX’s subcontract

procedures, MOX was obligated to confirm receipt and acceptance of any materials before MOX

approved and submitted the claims to NNSA.

       55.     The terms of the MOX Project Contract expressly included and incorporated the

requirements of the Anti-Kickback Act.

Wise Subcontracts

       56.     Under the terms of the Wise Subcontracts, Wise was only entitled to seek

reimbursement for materials that met the requirements for allowable costs under FAR Part 31.

This required, at a minimum, that the cost for materials charged to the subcontract actually

existed. In other words, under both the FAR and the express terms of the Wise Subcontracts,

Wise was prohibited from claiming costs for non-existent materials.




                                                13
      1:19-cv-00444-TLW        Date Filed 02/14/19      Entry Number 1       Page 14 of 38




       57.      The Wise Subcontracts also required that for any material procured by Wise over

a threshold that varied between $3,000 and $10,000, Wise was required to seek bids from at least

two different sources to satisfy FAR competitive requirements.

       58.      From 2008 until 2016, Phillip Thompson was Wise’s Senior Site Representative

for the MOX Project and the manager of the Wise Subcontracts. Mr. Thompson had the actual

and apparent authority on behalf of Wise to obligate Wise in connection with the Wise

Subcontracts. This included the authority to: sign modifications of the Wise Subcontracts;

negotiate and accept task orders under the Wise Subcontracts; procure materials needed for the

Wise Subcontracts; select suppliers of materials needed for the Wise Subcontracts; ensure receipt

of materials from suppliers on the Wise Subcontracts; ensure delivery to the MOX Project of

materials needed for the Wise Subcontracts; and submit claims to MOX on the Wise

Subcontracts.

       59.      The terms of the Wise Subcontracts expressly included and incorporated the

requirements of the Anti-Kickback Act.

VI.    WISE CAUSED THE SUBMISSION OF FALSE OR FRAUDULENT CLAIMS TO
       NNSA


                 Wise Submitted to MOX Invoices for Non-Existent Materials


       60.      Beginning in 2008 and continuing to 2016, Wise submitted a total of 484 claims

to MOX under the Wise Subcontracts that were knowingly false and fraudulent because the

claims included costs for non-existent materials.

       61.      More specifically, Wise, acting through the actual and apparent authority of Mr.

Thompson, submitted 484 claims to MOX that knowingly included charges for the costs of non-
                                                14
     1:19-cv-00444-TLW          Date Filed 02/14/19      Entry Number 1        Page 15 of 38




existent materials and were claimed using forged invoices from the following suppliers: AV

Securities; Ross Hardware; Carolina Sodding Services, LLC; Aiken Electrical Wholesalers, Inc.;

Norton Welding Supply Company; and Mundy’s Automotive, LLC.

       62.     Each of the 484 claims submitted by Wise was false and fraudulent because it

contained claimed costs for non-existent materials and were not allowable under the Wise

Subcontracts and the MOX Contract. Each of the 484 claims submitted by Wise was also false

and fraudulent because Wise added a 3 percent fee to the costs for the non-existent materials.

       63.     For each of these claims, Wise knew that the materials were non-existent and the

costs were unallowable.

       64.     Wise knowingly submitted each of the 484 false and fraudulent claims to MOX

knowing that MOX would present each claim to the NNSA for payment.

       65.     AV Securities: between September 2010 and June 2015, Wise submitted claims to

MOX under the Wise Subcontracts that included 1,454 forged and fraudulent invoices for

material from AV Securities totaling $4,655,945.29. These invoices are specifically set forth and

identified on Attachment 1 to this Complaint. Wise knew that these costs were false and

fraudulent because they included claimed costs for materials that Wise knew were non-existent.

Wise knew that these costs were not allowable under the terms of its subcontracts. Wise also

added a 3 percent fee to the costs of the non-existent materials that it billed under the Wise

Subcontracts. Wise knew that the 3 percent fee charges were false and fraudulent because the

materials to which the fees applied were non-existent. For example, on or about August 14,

2010, Wise knowingly forged a false and fraudulent invoice purporting to be from AV

Securities, numbered 2976, in the total amount of $1,339.89. See Attachment 1, lines 9-13. On

                                                 15
     1:19-cv-00444-TLW          Date Filed 02/14/19      Entry Number 1        Page 16 of 38




August 23, 2010, Wise, in turn, knowingly submitted a false and fraudulent invoice, numbered

1117-0036-50, in the amount of $4,419.86 to MOX consisting of $1,339.89 of costs of non-

existent materials. Id. On September 2, 2010, MOX then knowingly submitted a false and

fraudulent voucher, numbered 142A, in the amount of $20,626,521.46, that claimed

reimbursement consisting of $1,339.89 of costs of non-existent materials. Id. NNSA paid these

claims.

          66.   Ross Hardware: between July 2008 and February 2015, Wise submitted claims to

MOX under the Wise Subcontracts that included 483 forged and fraudulent invoices for material

from Ross Hardware totaling $1,433,414.17. These invoices are specifically set forth and

identified on Attachment 2 to this Complaint. Wise knew that these costs were false and

fraudulent because they included claimed costs for materials that Wise knew were non-existent.

Wise knew that these costs were not allowable under the terms of its subcontracts. Wise also

added a 3 percent fee to the costs of the non-existent materials that it billed under the Wise

Subcontracts. Wise knew that the 3 percent fee charges were false and fraudulent because the

materials to which the fees applied were non-existent. For example, on or about October 5,

2009, Wise knowingly forged a false and fraudulent invoice purporting to be from Ross

Hardware, numbered 9337, in the total amount of $3,018.56. See Attachment 2, lines 391-

395. On October 19, 2009, Wise, in turn, knowingly submitted a false and fraudulent invoice,

numbered 1117-0027-30, in the amount of $30,542.88 to MOX consisting of $3,018.56 of costs

of non-existent materials. Id. On November 3, 2009, MOX then knowingly submitted a false

and fraudulent voucher, numbered 132A, in the amount of $11,797,599.50, that claimed




                                                 16
     1:19-cv-00444-TLW         Date Filed 02/14/19       Entry Number 1       Page 17 of 38




reimbursement consisting of $3,018.56 of costs of non-existent materials. Id. NNSA paid these

claims.

          67.   Norton Welding Supply Company: between February 2015 and May 2015, Wise

submitted claims to MOX under the Wise Subcontracts that included 27 forged and fraudulent

invoices for material from Norton Welding Supply Company totaling $90,991.70. These

invoices are specifically set forth and identified on Attachment 3 to this Complaint. Wise knew

that these costs were false and fraudulent because they included claimed costs for materials that

Wise knew were non-existent. Wise knew that these costs were not allowable under the terms of

its subcontracts. Wise also added a 3 percent fee to the costs of the non-existent materials that it

billed under the Wise Subcontracts. Wise knew that the 3 percent fee charges were false and

fraudulent because the materials to which the fees applied did not exist. For example, on or

about January 16, 2015, Wise knowingly forged a false and fraudulent invoice purporting to be

from Norton Welding Supply Company, numbered 10327, in the amount of $3,541.06. See

Attachment 3, line 329. On February 16, 2015, Wise, in turn, knowingly submitted a false and

fraudulent invoice, numbered 1120-0034-10, in the amount of $40,269.04 to MOX consisting of

$3,541.06 of costs of non-existent materials. Id. On March 3, 2015, MOX then knowingly

submitted a false and fraudulent voucher, numbered 196A, in the amount of $8,439,912.54, that

claimed reimbursement consisting of $3,541.06 of costs of non-existent materials. Id. NNSA

paid these claims.

          68.   Carolina Sodding Services, LLC: between August 2013 and July 2014, Wise

submitted claims to MOX under the Wise Subcontracts that included 21 forged and fraudulent

invoices for material from Carolina Sodding Services, LLC totaling $52,881.20. These invoices

                                                17
     1:19-cv-00444-TLW         Date Filed 02/14/19       Entry Number 1       Page 18 of 38




are specifically set forth and identified on Attachment 4 to this Complaint. Wise knew that these

costs were false and fraudulent because they included claimed costs for materials that Wise knew

were non-existent. Wise knew that these costs were not allowable under the terms of its

subcontracts. Wise also added a 3 percent fee to the costs of the non-existent materials that it

billed under the Wise Subcontracts. Wise knew that the 3 percent fee charges were false and

fraudulent because the materials to which the fees applied did not exist. For example, on or

about August 14, 2013, Wise knowingly forged a false and fraudulent invoice purporting to be

from Carolina Sodding Services, LLC, numbered 14330, in the total amount of $3,950.00. See

Attachment 4, lines 3-4. On August 19, 2013, Wise, in turn, knowingly submitted a false and

fraudulent invoice, numbered 1118-0038-24, in the amount of $30,400.69 to MOX consisting of

$3,950.00 of costs of non-existent materials. Id. On September 18, 2013, MOX then knowingly

submitted a false and fraudulent voucher, numbered 178B, in the amount of $20,989,751.37, that

claimed reimbursement consisting of $3,950.00 of costs of non-existent materials. Id. NNSA

paid these claims.

       69.     Mundy’s Automotive, LLC: between December 2014 and April 2015, Wise

submitted claims to MOX under the Wise Subcontracts that included 6 forged and fraudulent

invoices for material from Mundy’s Automotive, LLC s totaling $11,567.51. These invoices are

specifically set forth and identified on Attachment 5 to this Complaint. Wise knew that these

costs were false and fraudulent because they included claimed costs for materials that Wise knew

were non-existent. Wise knew that these costs were not allowable under the terms of its

subcontracts. Wise also added a 3 percent fee to the costs of the non-existent materials that it

billed under the Wise Subcontracts. Wise knew that the 3 percent fee charges were false and

                                                18
     1:19-cv-00444-TLW         Date Filed 02/14/19       Entry Number 1       Page 19 of 38




fraudulent because the materials to which the fees applied did not exist. For example, on or

about December 23, 2014, Wise knowingly forged a false and fraudulent invoice purporting to

be from Mundy’s Automotive, numbered 14723, in the total amount of $1,214.45. See

Attachment 5, line 101. On January 5, 2015, Wise, in turn, knowingly submitted a false and

fraudulent invoice, numbered 1120-0037-7, in the amount of $149,162.08 to MOX consisting of

$1,214.45 of costs of non-existent materials. Id. On February 3, 2015, MOX then knowingly

submitted a false and fraudulent voucher, numbered 195A, in the amount of $20,391,461.74, that

claimed reimbursement consisting of $1,214.45 of costs of non-existent materials. Id. NNSA

paid these claims.

       70.     Aiken Electrical Wholesalers, Inc.: between March 2015 and April 2015, Wise

submitted claims to MOX under the Wise Subcontracts that included four forged and fraudulent

invoices for material from Aiken Electrical Wholesalers, Inc. totaling $13,633.83. These

invoices are specifically set forth and identified on Attachment 6 to this Complaint. Wise knew

that these costs were false and fraudulent because they included claimed costs for materials that

Wise knew were non-existent. Wise knew that these costs were not allowable under the terms of

its subcontracts. Wise also added a 3 percent fee to the costs of the non-existent materials that it

billed under the Wise Subcontracts. Wise knew that the 3 percent fee charges were false and

fraudulent because the materials to which the fees applied did not exist. For example, on or

about January 24, 2015, Wise knowingly forged a false and fraudulent invoice purporting to be

from Aiken Electrical Wholesalers, Inc., numbered PS206004, in the amount of $3,338.40. See

Attachment 6, line 645. On April 13, 2015, Wise, in turn, knowingly submitted a false and

fraudulent invoice, numbered 1120-0036-14, in the amount of $65,356.02 to MOX consisting of

                                                19
     1:19-cv-00444-TLW          Date Filed 02/14/19      Entry Number 1        Page 20 of 38




$3,338.40 of costs of non-existent materials. Id. On May 1, 2015, MOX then knowingly

submitted a false and fraudulent voucher, numbered 198A, in the amount of $8,155,986.60, that

claimed reimbursement consisting of $3,338.40 of costs of non-existent materials. Id. NNSA

paid these claims.

       71.     Wise knowingly failed to meet the requirements of the Wise Subcontracts to

ensure that the 1,995 supplier material invoices referenced in paragraphs 65 through 70 included

materials required for the project that were actually provided to the MOX project.

       72.     Wise knowingly failed to meet the requirements of the Wise Subcontracts to

obtain competitive quotes from several suppliers to obtain the best price before procuring

materials for use on the Wise Subcontracts.

       73.     Additionally, Ross Hardware and AV Security supplied in excess of 30 percent of

the total amount of materials associated with the Wise Subcontracts. Wise knowingly ignored red

flags on the face of the Ross Hardware and AV Security invoices in that the invoices: (a) were

hand-written, (b) did not include shipping fees, and (c) were non-local MOX Project suppliers

that were located within 50 miles of Wise’s home office in Dayton, Ohio. The AV Security

address listed on the invoices was connected to a residential address in Dayton, Ohio.

       74.     Wise also knowingly authorized its Senior Site Representative, Mr. Thompson, to

process an extraordinarily high amount of petty cash transactions with suppliers without taking

any steps to obtain support for their validity, or to confirm that Wise had actually incurred the

costs for materials. Under this process, Mr. Thompson pretended that he had purchased millions

of dollars of materials for the MOX Project using his own money and then purported to

“reimburse” himself by writing checks to himself on the Wise petty cash account. These

                                                 20
     1:19-cv-00444-TLW         Date Filed 02/14/19     Entry Number 1       Page 21 of 38




transactions were fraudulent because the materials were non-existent. Mr. Thompson knew the

materials were non-existent. Despite this inherently suspicious and unorthodox procedure for

material procurement, Wise did not receive any explanation from Mr. Thompson as to why

materials purportedly required for the MOX Project had to be procured with petty cash as

opposed to following standard procurement procedures required by the Wise Subcontracts. Wise

did not request or receive any supporting materials from Mr. Thompson to justify these

expenditures. In total, Wise knowingly reimbursed Mr. Thompson by authorizing him to write

checks to himself from a petty cash account, and then Wise submitted claims to MOX for the

following purchases of non-existent materials: (1) 763 AV Security transactions totaling

$2,311,467.98; (2) 347 Ross Hardware transactions totaling $1,106,817.49; (3) 27 Norton

Welding transactions totaling $90,991.70; and (4) 4 Aiken Electric transactions totaling

$13,633.83.

       75.     Wise knew that its accounting records did not have proper controls to track and

account for Mr. Thompson’s petty cash transactions.

                  Wise Paid Kickbacks to MOX and MOX Accepted Them

       76.     As part of the scheme to defraud the United States, Wise knowingly paid

kickbacks to various MOX officials and employees in order to improperly reward MOX and to

obtain favorable treatment from MOX related to the award, modification, and administration of

the Wise Subcontracts, as well as the payments of claims submitted on the Wise Subcontracts.

       77.     Wise carefully chose the MOX officials and employees to whom it would

improperly reward and pay kickbacks based upon their ability to provide favorable treatment to

Wise in the award, modification, and administration of the Wise Subcontracts. Wise, through its

                                               21
     1:19-cv-00444-TLW         Date Filed 02/14/19     Entry Number 1        Page 22 of 38




designated Project Manager, Mr. Thompson, identified the key gatekeepers at MOX who were in

a position to award more business to Wise and who might otherwise detect the fraudulent

scheme.

       78.     The MOX personnel who received kickbacks from Wise knew that the material

costs being claimed by Wise were not being properly evaluated and approved by MOX. These

MOX officials also knew that the Wise invoices were being submitted by MOX to NNSA for

payment in violation of the requirements of the MOX Contract and the Wise Subcontracts. The

MOX personnel receiving kickbacks from Wise also knew that no one at MOX was confirming

that the claimed materials actually existed, had been delivered to the SRS, or were needed for the

MOX Project.

       79.     From 2013 through 2014, Wise paid kickbacks to MOX’s officials totaling at

least $52,000. These kickbacks consisted of things of value such as cash, gift cards, YETI

coolers, sunglasses, mobile phones, NASCAR tickets, Masters Golf Tournament tickets, college

football tickets, firearms, and hunting supplies. These things of value from Wise to MOX were

kickbacks because they were provided by Wise, a subcontractor, to MOX, a prime contractor, to

improperly reward MOX and to obtain favorable treatment from MOX related to the award,

modification, and administration of the Wise Subcontracts.

       80.     For example, MOX Subcontract Technical Representative Joe Yates was

responsible for the Wise Subcontracts beginning in 2013. In that role, one of Mr. Yates’

responsibilities was to review, sign, and approve invoices submitted by Wise from a technical

perspective and confirm that any material claimed for reimbursement had been delivered for use




                                               22
     1:19-cv-00444-TLW         Date Filed 02/14/19        Entry Number 1     Page 23 of 38




on the MOX Project and was of sufficient quality. On numerous occasions, Mr. Yates signed

and approved Wise invoices, including invoices for non-existent materials.

       81.     From 2010 through 2015, Wise provided Mr. Yates with things of value in order

to obtain favorable treatment from MOX. Wise gave Mr. Yates a barbeque grill, car tires,

hunting supplies, NASCAR tickets, a mobile phone, cash gift cards, a hunting rifle, a welding

machine, and a YETI cooler. Mr. Yates was acting within the scope of his actual and apparent

authority for MOX when he received these gifts and performed his duties relating to the Wise

Subcontracts. The gifts provided to Mr. Yates by Wise were kickbacks prohibited by the Anti-

Kickback Act. Mr. Yates knew that these gifts were being provided by Wise to himself and

other MOX officials in order to buy favor and trust from MOX. Mr. Yates believed that Mr.

Thompson and Wise “took care” of all the MOX personnel that were directly involved in

controlling or administering the Wise Subcontracts by providing gifts and favors, or hiring these

employees’ relatives.

       82.     During the relevant time period, Jamie Morris was a MOX Field Electrical

Superintendent and Construction Manager. In this position, Mr. Morris played a significant role

in determining the amount and scope of work MOX subcontracted to Wise. Mr. Morris was also

influential in MOX awarding Wise with its first permanent electrical task order in 2014.

Furthermore, even though he was never appointed as an STR for the Wise Subcontracts, MOX

tasked Mr. Morris with confirming the receipt of the materials contained on Wise’s invoices. On

numerous occasions, Mr. Morris confirmed the receipt of materials contained on Wise’s

invoices, including invoices for non-existent materials




                                                23
     1:19-cv-00444-TLW        Date Filed 02/14/19      Entry Number 1      Page 24 of 38




       83.    From 2013 through 2015, Wise provided Mr. Morris things of value to obtain

favorable treatment from MOX. On some occasions, Mr. Morris specifically detailed the

kickback he wanted from Wise, such as football tickets.

       84.    Wise believed that it was necessary to provide these items to Mr. Morris in order

to receive favorable contract actions from MOX.

       85.    Wise gave Mr. Morris college football game tickets on several occasions for

University of Alabama football games, including the Virginia Tech vs. Alabama football game

on August 31, 2013, the Alabama vs. Auburn University football game on November 4, 2013,

and two Alabama games in 2014. In July of 2014, after MOX awarded Wise a task order to

install permanent electrical wire, Mr. Morris asked Mr. Thompson and Wise for tickets and a

hotel room for the University of Florida vs. Alabama football game on September 20, 2014. On

July 7, 2014, Mr. Thompson reserved a hotel room for Mr. Morris at the Hilton Garden Inn in

Tuscaloosa, AL for $1,147.70. This hotel room was for Mr. Morris to use when he attended the

football game on September 20, 2014. Mr. Thompson and Wise also purchased football tickets

for Mr. Morris to the 2014 Alabama vs. Auburn football game. On November 14, 2014, Mr.

Morris sold these tickets for $1,602.00. Mr. Thompson and Wise also purchased tickets for Mr.

Morris to the Alabama vs. University of Georgia football game on October 3, 2015. The tickets

cost $1,166.00.

       86.    Wise also provided Mr. Morris with hunting supplies and a hunting rifle.

       87.    From 2009 through 2015, Evelyn Stephens was the MOX Subcontract

Administrator for the Wise Subcontracts. In that role, Ms. Stephens was responsible for the

award and administration of the Wise Subcontracts. As part of her duties, Ms. Stephens

                                               24
     1:19-cv-00444-TLW         Date Filed 02/14/19      Entry Number 1       Page 25 of 38




coordinated the receipt of Wise invoices, reviewed the invoices for contractual compliance, and

forwarded the invoices to MOX’s Accounts Payable for payment, including invoices for non-

existent materials. Ms. Stephens was the MOX employee authorized to place and administer the

Wise Subcontracts, as well as any modifications or task orders.

       88.      From 2010 through 2015, Wise provided Ms. Stephens with things of value in

order to obtain favorable treatment from MOX. Specifically, Wise gave Ms. Stephens a

television set, paid for Ms. Stephens’s car to be detailed, and paid the union dues in June 2013

for Ms. Stephens’ son. Wise also hired Ms. Stephens’s son to work for Wise on the Wise

Subcontracts.

       89.      From 2009 through 2015, Emily Weigle was the MOX Control Account Manager

and was responsible for planning and managing resources such as Wise. In that time frame,

Wise hired Ms. Weigle’s son and daughter to work on the Wise Subcontracts. In her position as

the CAM, Ms. Weigle was responsible for providing effective oversight and review of the Wise

Subcontracts.

       90.      From 2009 through 2015, Jamie Piazza served as one of the MOX STRs for the

Wise Subcontracts. In that position, he was responsible for confirming receipt of material from

Wise and approving material invoices. Wise provided kickbacks to Mr. Piazza in the form of

gift cards and Masters Golf Tournament tickets.

       91.      From 2009 through 2015, Larry Hull was one of the MOX STRs for the Wise

Subcontracts. In that position, he was responsible for confirming receipt of material from Wise

and approving material invoices. Wise provided kickbacks to Mr. Hull in the form of a firearm.




                                                25
     1:19-cv-00444-TLW         Date Filed 02/14/19      Entry Number 1       Page 26 of 38




       92.     From 2009 through 2015, Ed Najmola was a MOX Vice President of

Construction. Mr. Najmola requested that Mr. Thompson give him cash to purchase beer for

MOX’s golf tournaments and to purchase golf clubs to give away as prizes at the same golf

tournaments. Wise believed that it was necessary to give the money and golf clubs to Mr.

Najmola for the benefit of Wise. In June 2014, Mr. Najmola reviewed and approved MOX

selection of Wise to perform permanent electrical service installations at the MOX Project.

       93.     With respect to the above referenced kickbacks paid by Wise to MOX, Wise

included the costs of these kickbacks in the invoices it submitted to MOX under the Wise

Subcontracts. MOX knowingly submitted the costs of these kickbacks to NNSA for payment.

       94.     For example, from at least September 2013 through August 2014, Wise and Mr.

Thompson told one of the Wise’s suppliers, Carolina Sodding Services, LLC, to buy gifts for

Wise to use as kickbacks to MOX’s employees. Wise then told Carolina Sodding Services that it

wanted to be billed for the cost of the gifts by making it look as if Carolina Sodding Services had

provided reimbursable materials for the MOX Project rather than illegal kickbacks.

       95.     Mr. Thompson instructed Carolina Sodding Services to create 21 fraudulent

invoices, totaling $52,881.20, in order to cover the costs associated with the kickbacks and things

of value that Mr. Thompson, on behalf of Wise, provided to various MOX personnel. To

accomplish this aspect of the scheme, Mr. Thompson obtained a blank invoice from Carolina

Sodding Services and hand-wrote the quantity, item code, description, price, amount, and the

date on the blank invoice. The materials identified by Mr. Thompson on this invoice were

fictional wooden fence posts and various sized lumber, such as 2x4 boards. He fabricated the

amounts to cover Carolina Sodding Services’ costs for the illegal gifts.

                                                26
       1:19-cv-00444-TLW       Date Filed 02/14/19      Entry Number 1        Page 27 of 38




        96.    Mr. Thompson emailed the handwritten invoice to an employee of Carolina

Sodding Services on June 30, 2014, using his MOX Project email address:

PSThompson@moxproject.com.

        97.    The Carolina Sodding Services’ employee, in turn, created a false and fraudulent

Carolina Sodding Services’ invoice using the identical handwritten and fictional information

contained within the handwritten invoice Mr. Thompson provided to him. The invoice was dated

June 24, 2014 and was numbered 16506. Carolina Sodding Services submitted this invoice to

Wise. The invoice was false and fraudulent because it falsely stated it was for materials needed

on the subcontract when, in fact, it was to cover the costs of illegal kickbacks that Wise and Mr.

Thompson had provided to MOX’s employees. Wise, in turn, invoiced MOX with a Wise

invoice for the false and fraudulent costs of the kickbacks on July 14, 2014. Wise added a 3%

material handling fee to its July 14, 2014 invoice to MOX. On August 4, 2014, MOX submitted

a voucher to NNSA and subsequently received payment for its claims that included the false and

fraudulent costs associated with this fake invoice from Carolina Sodding Services for the

kickbacks.

VII.    MOX KNOWINGLY SUBMITTED 221 FALSE OR FRAUDUELNT CLAIMS TO
        NNSA


        98.    As detailed above, Wise submitted 484 false and fraudulent claims to MOX that

included fictional costs for materials that were non-existent. MOX, in turn, submitted 221

claims to NNSA that knowingly included the false and fraudulent costs claimed by Wise. These

221 claims are detailed on Attachments 1 to 6 hereto.

        99.    These 221 MOX claims were knowingly false or fraudulent.

                                                27
     1:19-cv-00444-TLW          Date Filed 02/14/19       Entry Number 1        Page 28 of 38




       100.    If NNSA officials had known the truth about the Defendants’ claims for non-

existent materials, NNSA would not have paid the claims. Had NNSA become aware that these

221 claims were for non-existent materials, NNSA would have sought to recover the amounts it

paid MOX for these claims.

       101.    MOX knowingly submitted these false and fraudulent claims to the NNSA

because MOX knew that the claims were for non-existent materials, or acted in deliberate

ignorance or reckless disregard of whether the materials existed.

       102.    MOX officials involved in approving the Wise’s claims and/or submitting them to

NNSA knew that Wise had paid kickbacks to MOX in order to improperly reward MOX and to

obtain favorable treatment from MOX.

       103.    MOX knew that the costs claimed for non-existent materials under each of the

Wise Subcontracts identified above, plus administrative costs and fees charged for those non-

existent materials, were false or fraudulent because MOX did not administer the Wise Subcontracts in

accordance with governmental and contractual regulations and procedures.

       104.    MOX knowingly submitted these false and fraudulent claims because it knew that

it had not met its contractual obligations to confirm that the material costs claimed by Wise were

for materials that actually existed and had been delivered to the MOX Project. In fact, as

described above, the material costs from Wise included in these MOX claims to the NNSA were

false and fraudulent because the materials were non-existent and had not been delivered to the

MOX Project. MOX did not comply with its prime contract obligations to ensure the claims

were valid before authorizing payment of the Wise claims and submitting those claims to NNSA.




                                                  28
     1:19-cv-00444-TLW           Date Filed 02/14/19       Entry Number 1         Page 29 of 38




        105.    MOX knew that it failed to follow the criteria in its STR Manual and PP10-16 that

required MOX to confirm material requisitions prior to authorizing payment of the Wise claims.

        106.    Wise included a contractually unallowable 3% material fee in its claims, and MOX

approved the claims and submitted them to NNSA in any event.

        107.    In 2013, MOX STR Mr. Yates told his supervisors that he was unable to perform

his required STR duties, including his duties to confirm that MOX was receiving materials from

Wise for use on the MOX Project. Despite this report by Mr. Yates, MOX did not take any steps

to ensure these requirements were being met, including that MOX was actually receiving

materials for which Wise charged MOX.

        108.    MOX knew that its personnel assigned to the Wise Subcontracts had not taken the

required steps to ensure that materials procured by Wise under the Subcontracts, and claimed for

reimbursement, satisfied basic FAR Part 31 requirements for allowability.

        109.    MOX knew that it received claims for material costs from Wise for non-existent

materials on the Wise Subcontracts. This was not permitted under the express terms of the Wise

Subcontracts and should have alerted MOX to the false and fraudulent nature of the Wise claims.

        110.    MOX knowingly paid the false and fraudulent claims submitted by Wise, and

subsequently billed NNSA for those claims, even though it knew that Wise submitted claims for

materials up to 30 days after the material had been allegedly delivered to the MOX Project,

which prevented MOX from confirming the delivery. This was a violation of the Wise

Subcontracts and the MOX Contract, and should have led to the claims being rejected or, at very

least, subject to additional scrutiny.




                                                   29
     1:19-cv-00444-TLW         Date Filed 02/14/19      Entry Number 1        Page 30 of 38




       111.     The Ross Hardware and AV Security invoices submitted by Wise to MOX were

in excess of 30 percent of the total amount of materials associated with the Wise Subcontracts.

MOX knowingly ignored red flags on the face of the Ross Hardware and AV Security invoices

in that the invoices: (a) were hand-written, (b) did not include shipping fees, and (c) were non-

local MOX Project suppliers that were located within 50 miles of Wise’s home office in Dayton,

Ohio. The AV Security address listed on the invoices was connected to a residential address in

Dayton, Ohio.

       112.     MOX also failed to obtain support from Wise that the non-existent materials had

been competitively awarded in compliance with the requirements of the Wise Subcontracts.

       113.     MOX knowingly paid the false and fraudulent claims submitted by Wise, and

subsequently billed NNSA for those claims, even though it knew that Wise had actually forged

MOX’s approval signatures on some of the supplier invoices it submitted for payment.

Specifically, in January 2015, Mr. Yates determined that, after taking several days off work

during the Christmas holiday period in 2014, he returned to work and identified several AV

Security invoices submitted by Wise that purported to have his initials approving the submission

of the claims to NNSA. Mr. Yates informed MOX’s management, including MOX’s

Construction Procurement Manager Francis Maranda. Mr. Yates also confronted Wise’s Senior

Site Representative Mr. Thompson about the forged approval initials. Mr. Thompson admitted

to forging and photocopying Mr. Yates’ initials to the invoices. Mr. Yates and Mr. Thompson

then went to the office of Mr. Yates’ STR supervisor, Mario Zunino, to report Mr. Thompson’s

admission to forging Mr. Yates’ initials on the invoices. Mr. Yates, Mr. Thompson, and Mr.

Zunino then met with MOX Vice President for Construction Daniel Hosey, to further discuss the

                                                30
     1:19-cv-00444-TLW         Date Filed 02/14/19      Entry Number 1      Page 31 of 38




forged invoices. Mr. Hosey discussed the matter with Mr. Yates involving the forged initials and

requested that Mr. Yates retrieve the forged invoices for further review. After reviewing the

forged invoices, Mr. Hosey instructed Mr. Yates to reject the invoices and Mr. Yates complied.

Following the meeting with Mr. Hosey, MOX directed that all future material purchases for the

Wise Subcontracts must go through MOX procurement department and Wise was no longer

allowed to procure and charge for materials under the Wise Subcontracts.

       114.     Eventually, in January 2015, MOX’s Construction Procurement Manager, Mr.

Maranda, contacted MOX’s STR Mr. Yates and requested that Mr. Yates verify the materials

shown on some Wise invoices for materials from AV Security had been delivered to the MOX

Project. Mr. Yates, in turn, contacted Wise’s Senior Site Representative, Mr. Thompson, and

told Mr. Thompson to confirm that all of the invoiced material was present. Mr. Thompson

explained to Mr. Yates that verifying the invoices would take some time to complete. Mr. Yates

never received the verification from Mr. Thompson and never approved the invoices. Instead,

Mr. Morris had verified and approved the invoices and MOX charged them to the NNSA even

though the materials were non-existent and Mr. Morris was not appointed as an STR on the Wise

Subcontracts.

       115.     Nonetheless, despite knowing of the forgeries and knowing that its procedures for

approving material charges had not been followed, MOX subsequently billed NNSA for the

forged invoices.

       116.     Following Mr. Yates’ discovery that his signature was forged on invoices,

coupled with Mr. Thompson’s admission that he forged Mr. Yates’ signature on these invoices,

MOX nevertheless improperly approved, processed, and invoiced NNSA for costs associated

                                                31
     1:19-cv-00444-TLW            Date Filed 02/14/19     Entry Number 1       Page 32 of 38




with the forged invoices. MOX approved these invoices even though it did not obtain a required

signature of an STR in the approval process and even though the materials were non-existent.

Moreover, MOX knowingly continued to approve additional invoices for materials from Wise

even after discovery of the forgery and after terminating Wise’s material procurement authority.

All of these additional invoices were for materials that were non-existent and had not been

delivered to the MOX Project. For example, MOX knowingly approved and claimed costs from

NNSA, that were paid by NNSA, for the following false and fraudulent invoices:

         (i)       1 false and fraudulent Wise invoice dated June 5, 2015, that included 15 AV

Security invoices totaling $57,637.78, which Wise submitted to MOX for reimbursement and in

turn MOX submitted a claim to NNSA for these costs.

         (ii)      2 false and fraudulent Wise invoices dated January 5, 2015 and February 2, 2015,

that included 2 Ross Hardware, Inc. invoices totaling $6,413.01, which Wise submitted to MOX

for reimbursement and in turn MOX submitted claims to NNSA for these costs.

         (iii)     14 false and fraudulent Wise invoices with dates ranging between February 2,

2015 and May 11, 2015, that included 27 total Norton Welding invoices totaling $90,991.70,

which Wise submitted to MOX for reimbursement and in turn MOX submitted claims to NNSA

for these costs.

         (iv)      2 false and fraudulent Wise invoices dated March 30, 2015 and April 13, 2015,

that included 4 Aiken Electrical Wholesalers, Inc. invoices totaling $11,567.51, which Wise

submitted to MOX for reimbursement and in turn MOX submitted claims to NNSA for these

costs.




                                                  32
     1:19-cv-00444-TLW            Date Filed 02/14/19      Entry Number 1       Page 33 of 38




         (v)      5 false and fraudulent Wise invoices with dates ranging from January 5, 2015 and

April 27, 2015, that included 5 Mundy’s Automotive invoices totaling $9,590.16, which Wise

submitted to MOX for reimbursement and in turn MOX submitted claims to NNSA for these

costs.

         117.     Although none of the materials in the above-identified invoices were provided to

the MOX Project (and did not exist), Mr. Morris, on behalf of MOX, improperly approved the

invoices and asserted that the non-existent materials were delivered to, and necessary for, the

MOX Project.

         118.     MOX did not report the forgeries to NNSA.

         119.     Wise Senior Site Representative, Mr. Thompson, remained in the same position

that he held prior to the forged invoice events.

                                              COUNT I
                          (False Claims Act: Presentation of False Claims)
                  (31 U.S.C. § 3729(a)(1) (claims up to and through May 19, 2009)
                and 31 U.S.C. § 3729(a)(1)(A) (claims from and after May 20, 2009))
                                (Against Defendants MOX and Wise)

         120.     The United States repeats and realleges the allegations contained in Paragraphs 1

through 119 above, as if fully set forth herein.

         121.     Defendants MOX and Wise violated the False Claims Act, 31 U.S.C. §

3729(a)(1)(A) by knowingly presenting or causing to be presented to NNSA false and/or

fraudulent claims for payment on MOX Project Contract and the Wise Subcontracts.

         122.     The United States paid the false and/or fraudulent claims because of the acts of

MOX and Wise and the United States incurred damages as a result.




                                                   33
     1:19-cv-00444-TLW          Date Filed 02/14/19      Entry Number 1       Page 34 of 38




       123.     Pursuant to 31 U.S.C. § 3929(a), Defendants MOX and Wise are jointly and

severally liable to the United States for three times the amounts of all damages sustained by the

United States because of Defendants’ conduct, plus a civil penalty for each violation of the Act.

                                            COUNT II
                 (False Claims Act: False Statements Material to False Claims)
                (31 U.S.C. § 3729(a)(2) (claims up to and through May 19, 2009)
              and 31 U.S.C. § 3729(a)(1)(B) (claims from and after May 20, 2009))
                              (Against Defendants MOX and Wise)

       124.     The United States repeats and realleges the allegations contained in Paragraphs 1

through 123 above, as if fully set forth herein.

       125.     Defendants MOX and Wise violated the False Claims Act, 31 U.S.C. §

3729(a)(1)(B) by knowingly making, using, or causing to be made or used, false records or

statements that were material to false or fraudulent claims for payment to NNSA.

       126.     The United States paid the false and/or fraudulent claims because of the acts of

MOX and Wise and the United States incurred damages as a result.

       127.     Pursuant to 31 U.S.C. § 3929(a), Defendants MOX and Wise are jointly and

severally liable to the United States for three times the amounts of all damages sustained by the

United States because of Defendants’ conduct, plus a civil penalty for each violation of the Act.

                                        COUNT III
          For Civil Penalties Under Anti-Kickback Act 41 U.S.C. §§ 8702 and 8706
                            (Against Defendants MOX and Wise)

       128.     The United States repeats and realleges the allegations contained in Paragraphs 1

through 127 above, as if fully set forth herein.

       129.     Defendant MOX violated the Anti-Kickback Act, 41 U.S.C. § 8702, by

knowingly soliciting and accepting kickbacks, and by knowingly including the amount of those

                                                   34
     1:19-cv-00444-TLW           Date Filed 02/14/19     Entry Number 1       Page 35 of 38




kickbacks in claims to the NNSA, in order to improperly reward MOX and obtain favorable

treatment from MOX and its officials in connection with the Wise Subcontracts.

        130.    Defendant Wise violated the Anti-Kickback Act, 41 U.S.C. § 8702, by knowingly

offering and providing kickbacks to Defendant MOX and its officials, and by knowingly

including the amount of those kickbacks in claims to MOX, in order to improperly reward MOX

and obtain favorable treatment from MOX and its officials in connection with the Wise

Subcontracts.

        131.    Pursuant to 41 U.S.C. § 8706, Defendants MOX and Wise are jointly and

severally liable to the United States for a civil penalty in the amount of twice the amount of each

kickback involved in each violation, plus an additional civil penalty for each violation.

                                           COUNT IV
                                      For Breach of Contract
                                     (Against Defendant MOX)

        132.    The United States repeats and realleges the allegations contained in paragraphs 1

through 131, as if fully set forth herein.

        133.    Without excuse, Defendant MOX materially breached its contract with NNSA by:

(1) charging inflated, unallowable, and unreasonable costs associated with the Wise

Subcontracts; (2) soliciting and accepting kickbacks from Wise in return for improperly

providing Wise with favorable treatment with respect to the Wise Subcontracts; (3) charging the

NNSA for unreasonable and unallowable subcontractor fees in violation of contractual and

regulatory provisions; and (4) billing the NNSA for purported material costs that were not

delivered to the MOX Project.

        134.    As a result of these breaches of contract the United States has been damaged.

                                                35
     1:19-cv-00444-TLW           Date Filed 02/14/19      Entry Number 1      Page 36 of 38




                                            COUNT V
                                      For Unjust Enrichment
                                     (Against Defendant Wise)

        135.     The United States repeats and realleges the allegations contained in paragraphs 1

through 134 as if fully set forth herein.

        136.     By receiving inflated, unreasonable, and unallowable payments and fees from

MOX which were funded by NNSA, by making and using false records and statements, by

offering and paying kickbacks, and through its wrongful, improper, and corrupt conduct,

Defendant Wise Service has been unjustly enriched and is liable to repay such amounts to the

United States.

                                           COUNT VI
                                    For Payment by Mistake
                               (Against Defendants MOX and Wise)

        137.     The United States repeats and realleges the allegations contained in paragraphs 1

through 136, as if fully set forth herein.

        138.     As a result of Defendants’ conduct, the NNSA made payments to MOX, which in

turn paid Wise, under the mistaken belief that the materials charged were supplied to the MOX

Project.

        139.     This mistaken belief was material to the NNSA payments to MOX, and in turn to

Wise.

        140.     Had NNSA become aware that the materials charged by MOX and Wise did not

exist, NNSA would have sought to recover all amounts paid for the non-existent materials.

        141.     MOX and Wise are liable to the United States for the amounts paid to MOX, and

in turn to Wise, by the United States as a result of this mistake.

                                                 36
     1:19-cv-00444-TLW          Date Filed 02/14/19       Entry Number 1       Page 37 of 38




                                     PRAYER FOR RELIEF
       142.    Plaintiff the United States of America prays for judgment against the Defendants,

as follows:

               A.      As to Counts I and II under the False Claims Act, 31 U.S.C. § 3729(a),

against Defendants MOX and Wise jointly and severally, for treble the amount of the United

States’ single damages to be proven at trial, plus civil penalties as are required by law in the

amount of $11,181 and not more than $22,363 per violation of the False Claims Act, post-

judgment interest, costs, and such other relief as may be necessary and proper;

               B.      As to Count III under the Anti-Kickback Act, 41 U.S.C. §§ 8702, 8706,

against Defendants MOX and Wise jointly and severally, civil penalties double the amount of the

kickbacks, plus additional civil penalties of not more than $22,363 per instance of prohibited

conduct under the Anti-Kickback Act, and such other relief as may be necessary and proper;

               C.      As to Count IV, breach of contract, against Defendant MOX, for the

amount of damages sustained by the United States as a result of MOX’s breaches of contract, to

be proven at trial, plus pre-judgment and post-judgment interest, and costs;

               D.      As to Count V, unjust enrichment, against Defendant Wise, for the sums

by which Defendant Wise has been unjustly enriched, to be proven at trial, plus pre-judgment

and post-judgment interest, and costs;

               E.      As to Count VI, payment by mistake, against Defendants MOX and Wise,

for the amounts paid to MOX and Wise by mistake, to be proven at trial, plus pre-judgment and

post-judgment interest, and costs; and

               F.      Such other relief as the Court deems just, necessary, and proper.


                                                 37
     1:19-cv-00444-TLW         Date Filed 02/14/19      Entry Number 1     Page 38 of 38




                                    DEMAND FOR JURY TRIAL
       The United States demands a jury trial in this case.



                                             Respectfully submitted,

                                             JOSEPH H. HUNT
                                             Assistant Attorney General
                                             Civil Division

                                             SHERRI A. LYDON
                                             United States Attorney

                                             By: s/James C. Leventis, Jr.
                                             JAMES C. LEVENTIS, JR. (#9406)
                                             Stanley D. Ragsdale (#3197)
                                             Assistant United States Attorney
                                             1441 Main Street, Suite 500
                                             Columbia, S.C. 29201
                                             Telephone (803) 929-3000
                                             James.Leventis@usdoj.gov

                                             Michael D. Granston
                                             Robert McAuliffe
                                             Don Williamson
                                             Attorneys, Civil Division
                                             United States Department of Justice
                                             P.O. Box 261, Ben Franklin Station
                                             Washington, D.C. 20044

Dated: February 14, 2019




                                               38
